Citation Nr: 1713596	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease prior to June 11, 2012.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease on or after June 11, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Wichita, Kansas, and is currently under the jurisdiction of the RO in Reno, Nevada.  


REMAND

The Veteran is seeking a higher rating for coronary artery disease, which is assigned a 60 percent disability rating, effective March 21, 2012, and a 30 percent disability rating beginning June 11, 2012.  

The Board finds that the RO has not substantially complied with the directives of the prior November 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The Board previously found the March 2015 VA examination inadequate for rating purposes as the examiner noted that there was no medical contraindication for not performing a metabolic equivalents (METs) test, and yet an exercise stress test was not performed and only an interview-based METs test was provided.  An interview-based METs test is to be used only when a laboratory determination of METs by exercise testing cannot be done for medical reasons.  38 C.F.R. § 4.104 (2016).  Another VA examination was requested on remand.  
The Veteran was afforded another VA examination in December 2015.  Again, no exercise stress test was performed and only an interview-based METs test was provided.  The examiner noted that an exercise stress test was performed in August 2014 and no reason was given for not performing an exercise stress test at that examination.  Therefore, the Board again finds the VA examination inadequate and another examination is required in this case.  38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine the current severity of his service-connected coronary artery disease.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings necessary to evaluate the Veteran's coronary artery disease must be reported in detail.  

The examiner must report whether there is current evidence of congestive heart failure, or evidence of congestive heart failure since 2012.  

The examiner also must address at what level of METs the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a determination of METs by exercise testing cannot be done for medical reasons, that fact must be documented on the examination report, and the examiner's estimation of the level of activity, an interview-based METs test, expressed in METs and supported by examples of specific activities, that result in cardiac symptoms, is acceptable.  

The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

